Citation Nr: 0630878	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for disability of the left 
hip and left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1976.

In April 1985, the Board of Veterans Appeals (Board) denied 
the veteran's claim of entitlement to service connection for 
left hip and left lower extremity disability.  In August 
2001, the veteran participated in Travel Board hearing.  A 
transcript of that proceeding has been associated with the 
claims folder.  In November 2001, the Board found that new 
and material evidence had not been received to support the 
veteran's request to reopen that claim.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).

In February 2003, pursuant to a joint motion of the parties, 
the Court vacated the Board's November 2001 decision and 
remanded the matter for readjudication consistent with the 
motion.

In June 2003, the Board found that new and material evidence 
had been received to reopen the veteran's request to reopen 
his claim of entitlement to service connection for disability 
of the left hip and left lower extremity.  The Board then 
remanded the case for further development to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In February 2004, following the requested development, the RO 
confirmed and continued the denial of entitlement to service 
connection for disability of the left hip and left lower 
extremity.  In June 2004, the Board denied the veteran's 
claim on the merits.  In October 2004, pursuant to a joint 
motion of the parties, the Court vacated the Board's June 
2004 decision and remanded the matter again for 
readjudication consistent with the motion.  The case has 
since been returned to the Board for further appellate 
action.

In July 2006, the Board informed the veteran that the 
Veterans Law Judge who had held his Travel Board hearing in 
August 2001 had retired.  The veteran was informed that he 
had a right to have a second Board hearing if he so chose.  
The veteran replied in July 2006 that he did not wish to have 
a second hearing.
FINDINGS OF FACT

1.  The veteran's disability of the left hip and left lower 
extremity clearly and unmistakably existed prior to service.

2.  There is clear and unmistakable medical evidence that the 
preexisting Legg-Calve-Perthes disease underwent no increase 
in the underlying pathology beyond the natural progress of 
his disease during service.


CONCLUSION OF LAW

Entitlement to service connection for disability of the left 
hip and left lower extremity is not warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A (West Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks entitlement to service connection for a 
left hip and left lower extremity disorder.

Service connection connotes many factors, but essentially, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).  In order to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  See 38 U.S.C.A. § 
1111 (West Supp. 2005; 38 C.F.R. § 3.304(b) (2005).  However, 
where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  


A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  The history conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  See 38 C.F.R. § 3.304(b)(2) (2005).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and affect if other data do 
not establish the fact.  See 38 C.F.R. § 3.304(b)(3) (2005).  
Moreover, a recorded history provided by a lay witness does 
not constitute competent medical evidence of a chronic pre-
service condition, even though the appellant's account of his 
pre-service illnesses was recorded by medical examiners.  Cf. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

In this case, the evidence (e.g., the service medical 
records, the report of the February 2004 VA orthopedic 
examination and the independent medical examination) shows 
that in service and currently, the veteran has a coxa magna 
deformity or coxa plana, secondary to Legg-Calve-Perthes 
disease.  In service, as now, he also had shortening of the 
left lower extremity due to that disorder.  Both he and his 
wife maintain that such disability had its onset in service.  
As lay persons, however, they are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  See 38 C.F.R. 
§ 3.159(a)(2) (2005); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, their statements alone 
are not sufficient to identify the time of onset.

In support of his contentions, the veteran points to a 
statement in a November 2000 VA medical record which 
indicates that his left hip pain developed in service.  A 
report from S. N., M.D., dated in March 2003 also shows that 
the veteran's left hip had been bothering him since 1976.  
Those statements, however, were taken from a history reported 
by the veteran rather than a review of the claims folder.  A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore, supra; 
see also Black v. Brown, 5 Vet. App. 177, 180 (1993), where 
the Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.

The veteran also cites an October 2000 report from a VA 
Physician's Assistant which states that the veteran's 
disability could possibly have resulted from service.  That 
statement, however, does not identify the disability in 
question, nor does an opinion phrased as "could have 
possibly" even remotely rise to the level of likelihood 
needed to award service connection for a disability.

Finally, the veteran notes that the report of his October 
1975 service entrance examination is negative for any 
complaints or clinical findings or Legg-Calve-Perthes disease 
or associated shortening of the left lower extremity.  
Therefore, he contends that he was in sound physical 
condition at the time of his entry in service.  Despite such 
contentions, the evidence developed since service clearly and 
unmistakably shows that the veteran's Legg-Calve-Perthes 
disease and associated left leg shortening pre-existed 
service.

Although manifestations of the veteran's left hip disability 
were clinically reported in August 1976, X-rays revealed the 
coxa magna deformity of the left hip, probably due to old 
Legg-Calve-Perthes disease.  A subsequent medical board 
confirmed that diagnosis, as well as associated shortening of 
left lower extremity.

By definition, Legg-Calve-Perthes disease is a disease of the 
head of the femur which affects children (emphasis added).  
See Dorland's Illustrated Medical Dictionary 1200 (28th ed. 
1994).  That definition coincides with the history of some 
type of congenital defect reported by the veteran in August 
1976; the history of left hip and lower extremity problems 
since age 12, which the veteran reported during the Medical 
Board the following month; and the history taken during the 
March 1984 VA examination, when the veteran noted the 
presence of Perthes disease since age 4.  Such history was 
not only reported by the veteran but was confirmed by 
examinations and X-ray findings.  Indeed, the Medical Board 
examiner concluded that the veteran's disability of the left 
hip and left lower extremity existed long before service.

The history of Legg-Calve-Perthes disease prior to service 
also comports with the veteran's testimony during his hearing 
in August 2001, with the findings during his VA orthopedic 
examination in February 2004 and the independent medical 
examination (IME).  The February 2004 VA examination was 
conducted specifically to ascertain whether the veteran's 
disability of the left hip and left lower extremity were 
related to service.  Following a review of the claims folder, 
an interview with the veteran, and a physical examination 
which included X-rays, the examiner found that the veteran 
had 1) coxa plana of the left hip secondary to Legg-Calve-
Perthes disease and 2) shortening of the left lower extremity 
secondary to the defect with Legg-Calve-Perthes disease.  The 
examiner concluded that it was obvious that the veteran's 
condition had pre-existed service.  The IME also noted that 
the veteran had evidently developed at a young age, somewhere 
between seven and 12 years old, Legg-Calve-Perthes disease 
(or avascular necrosis of the femoral head.)  

As noted above, there is no competent evidence to the 
contrary; and, therefore, the Board concludes that the 
veteran's Legg-Calve-Perthes disease and associated 
shortening of the left leg clearly and unmistakable existed 
prior to service.  Therefore, with respect to those 
disabilities, the evidence rebuts the presumption that he was 
in sound physical condition at the time he entered service.

The remaining question is whether there is clear and 
unmistakable evidence that the veteran's Legg-Calve-Perthes 
disease was not aggravated by service.  Despite his 
complaints during service, the service medical records are 
completely negative for any evidence of an increase in the 
underlying pathology.  In fact, the Medical Board examiner in 
service found absolutely no evidence of aggravation.  While 
the February 2004 VA examiner stated that it was at least as 
likely as not that some aggravation had occurred, she 
concluded that it was not beyond what would be expected as 
the natural progress of the disease.  

The IME physician stated that after having studied Legg-
Calve-Perthes disease for 30 years, that the natural history 
of those that have fairly severe Perthes disease, such as the 
veteran, experience a slow progression of changes in the hip 
joint, which at an older age will result in osteoarthritis.  
After reviewing all of the evidence of record, the examiner 
concluded that there was probably a slight increase in the 
progression of the disease during the time the veteran was in 
service, but that increase was due to the natural history of 
the disease and did not exceed the natural progression that 
would be expected as the veteran ages.

Therefore, the persuasive medical evidence shows clearly and 
unmistakably that the pre-existing left hip/leg problem did 
not undergo chronic aggravation beyond a normal progress of 
the disorder during active service.  Again, the only evidence 
to the contrary comes from the veteran; however, as above, 
his opinion, by itself, is not considered competent evidence 
of service connection.

In light of the foregoing, service connection is not 
warranted for disability of the left hip and left lower 
extremity, either on a direct basis or on the basis of 
aggravation.  The Board finds that VA has met its burden to 
rebut the presumption of soundness as to the left hip/leg 
condition, and has shown no aggravation during service, by 
clear and unmistakable evidence.  Accordingly, service 
connection is not warranted unless the veteran can present 
even stronger evidence that the pre-existing condition 
itself, as opposed to symptomatology or even temporary 
exacerbation, did in fact undergo chronic worsening during 
active duty, to counter the VA medical opinions.  The record 
does not present such evidence.  Accordingly, the appeal is 
denied.

In arriving at this decision, the Board notes that during his 
August 2001 hearing, the veteran testified that he had 
injured his right knee prior to service, not his left knee.  
Even if the veteran had sustained such an injury, it must be 
emphasized that the finding of left hip and left lower 
extremity disability prior to service was the result of 
disease not trauma.  Accordingly, such testimony is of no 
force or effect in the current appeal.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005). 

A letter dated in June 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in February 2004.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2003 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the claim for service connection is 
being denied, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
VA is not required, therefore, to provide this notice. 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2005).  The record also 
indicates that the veteran has applied for Social Security 
disability benefits; however, the duty to obtain records only 
applies to records that are "relevant" to the claim.  See 
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
The veteran has not contended that he was awarded SSA 
benefits for his left hip and left knee disabilities, the 
disabilities at issue in this case.  The examination 
mentioned in conjunction with the veteran's SSA claim has 
already been associated with the claims file, and the veteran 
has not indicated that he received treatment elsewhere. There 
is no indication, then, that the records would be relevant to 
this claim.  Remanding the case to obtain such records would 
serve no useful purpose.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran was also accorded a VA examination in August 
2003.  See 38 C.F.R. § 3.159(c)(4) (2005).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for disability of the left 
hip and left lower extremity is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


